               Case 6:19-bk-21046-SC                          Doc 14 Filed 12/24/19 Entered 12/24/19 08:15:22                    Desc
                                                               Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                    Sharon Sieber
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
          whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
          on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         PHH Mortgage Services                                Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       29828 Avenida Cima Del Sol                         Reaffirmation Agreement.
    property             Temecula, CA 92591 Riverside                       Retain the property and [explain]:
    securing debt:       County
                         Liquidation Analysis:

                         Market Value- FMV per zillow is
                         $339,730.00
                         Less Cost of sale 8%
                         ($27,178.40)
                         Less Liens


    Creditor's         SPS                                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       29828 Avenida Cima Del Sol                         Reaffirmation Agreement.
                         Temecula, CA 92591 Riverside
                         County
                         Liquidation Analysis:

                         Market Value- FMV per zillow is


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 6:19-bk-21046-SC                             Doc 14 Filed 12/24/19 Entered 12/24/19 08:15:22                                 Desc
                                                               Main Document    Page 2 of 3

 Debtor 1      Sharon Sieber                                                                          Case number (if known)


    property            $339,730.00                                         Retain the property and [explain]:
    securing debt:      Less Cost of sale 8%
                        ($27,178.40)
                        Less Liens

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case 6:19-bk-21046-SC                              Doc 14 Filed 12/24/19 Entered 12/24/19 08:15:22                       Desc
                                                            Main Document    Page 3 of 3


Debtor 1     Sharon Sieber                                                                         Case number (if known)



             SI n Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that Is subject to an unexpired lease.

x   --cShCMAo"
    Sharon Sieber
                  .S�:t-¼                                                         x --��---- - -
                                                                                    Signature of Debtor 2
                                                                                                          ---
      Signature of Debtor 1

      Date         November 19, 2019                                              Date




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                       page3
Software Copyright (c) 1996-2019 Best Case, LLC- www bestcase com                                                               Best Case Bankruptcy
